DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Office Action Summary
Claims 1-20 are pending in the instant application.
Claims 1-20 are rejected under 35 USC § 102.
Claims 11-20 are rejected under 35 USC § 101.
Claims 12-13 are rejected under 35 USC § 112.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

As per claims 11-20 recite system of modules and are therefore software per se not embodied on non-transitory computer readable medium. 
Claims 12-20 are dependent on claim 12, however, they do not add any feature or subject matter that would resolve any of the non-statutory deficiencies of claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per Claims 12 and 13, recite the elements "the system of claim 1", however claim 1 is a method claim;  examiner believes claims 12 and 13 depend on the system claim 11 and will address claims 12 and 13 accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by over Ford et al. (US Pre-Grant Publication No: 2017/0142076 A1) (Art furnished in IDS dated 12/17/2020). Hereinafter referred to as Ford.

As per claim 1, Ford teaches A method of watermarking, (Ford, paragraph[67]: "...content access management, time-based file detection, watermarking...") the method comprising: providing, via an embedded browser of a client application on a client device, access to a network application hosted on a server; (Ford, paragraph[61]: "...to provide each user with subscriber application software, such as including software modules for access, activation, viewing, communications, and the like, relative to the exchange service...": paragraph [74]: "...a user device 120 may include a secure viewer 122 as described in more detail elsewhere in this disclosure, by which a user may have access to data in various parts of the on enterprise premises system 110..."; paragraph [180]: "...The local application may also be embedded, as described herein, such as through a browser, where a user may only be able to access documents with credentials...") 
applying, by a watermark engine of the client application, at least one policy in accessing the network application via the embedded browser; (Ford, paragraph [186], Security rules may also be implemented in the embedded system, such as with a range of security (e.g., ranging from public to highly secure), screen capture and viewing protection, device control, auditing enforced, and the like...") in accessing the network application via the embedded browser (paragraph [190]: "...The watermark may also indicate the conditions under which users may access and or view the document, including restrictions on individuals, applications, enterprises, geographic location, and the like...")
determining, according to the at least one policy, to apply a watermark to information of the network application accessed via the embedded browser; and (Ford, paragraph [135]: "...viewer facility 214 may provide for a secure viewing 802 protection of documents from unauthorized viewing, printing, saving, and the like...The system may provide for watermarking the document so that if a user is permitted to print screen, the document will print with the watermarking..."; paragraph [180]: "...The local application may also be embedded, as described herein, such as through a browser, where a user may only be able to access documents...")
displaying, by the embedded browser, the information with the watermark applied. (Ford, paragraph [135]: "...The system may provide for watermarking the document so that if a user is permitted to print screen, the document will print with the watermarking...": paragraph [170]: "...Permissions, virus scan, watermark, digital protection, and the like may then be applied before delivery of the document..."; paragraph [411]: "In addition to the information contained in the watermark, there may be display options that can be configured, such as the location of the watermark on the page size of the watermark, and the like...")

As per claims 2 and 12, Ford teaches The method/system of claims 1 and 11 respectively, further comprising initiating, via the embedded browser of the client application, a request to access a network application hosted on a server, and establishing, by the client application responsive to the request, a secure session to communicate the information of the network application to the client application. (Ford, [0056] and [0057])

As per claims 3 and 13, Ford teaches The method/system of claims 1 and 11 respectively, wherein applying the at least one policy comprises determining at least one of: a type or profile of the network application, a user of the network application, a content or characteristic of the information of the network application, a type or location of the client device, a temporal window associated with accessing the network application, or an environment of client application. (Ford, [0443])

As per claims 4 and 14, Ford teaches The method/system of claims 1 and 11 respectively, wherein applying the at least one policy comprises detecting that image acquisition of the information is being performed or is possible. (Ford, [0079])

As per claims 5 and 15, Ford teaches The method/system of claims 1 and 11 respectively, further comprising identifying, by the watermarking engine, the information of the network application accessible via the embedded browser. (Ford, [0443])

claims 6 and 16, Ford teaches The method/system of claims 1 and 11 respectively, further comprising applying the watermark by overlaying the watermark on a portion of at least one of: a user interface of the embedded browser, a display region of the embedded browser, or the information of the network application. (Ford, paragraph [186], Security rules may also be implemented in the embedded system, such as with a range of security (e.g., ranging from public to highly secure), screen capture and viewing protection, device control, auditing enforced, and the like...") in accessing the network application via the embedded browser (paragraph [190]: "...The watermark may also indicate the conditions under which users may access and or view the document, including restrictions on individuals, applications, enterprises, geographic location, and the like...")

As per claims 7 and 17, Ford teaches The method/system of claims 1 and 11 respectively, wherein the watermark comprises a hypertext mark-up language (HTML) element or an element of a user interface of the embedded browser. (Ford, [0212])

As per claims 8 and 18, Ford teaches The method/system of claims 7 and 17 respectively, further comprising setting the HTML element to ignore pointer events from user interaction. (Ford, [0202])

As per claims 9 and 19, Ford teaches The method/system of claims 1 and 11 respectively, further comprising determining a content or format of the watermark according to the information of the network application. (Ford, paragraph [135]: "...viewer facility 214 may provide for a secure viewing 802 protection of documents from unauthorized viewing, printing, saving, and the like...The system may provide for watermarking the document so that if a user is permitted to print screen, the document will print with the watermarking..."; paragraph [180]: "...The local application may also be embedded, as described herein, such as through a browser, where a user may only be able to access documents...")

As per claims 10 and 20, Ford teaches The method/system of claims 1 and 11 respectively, further comprising altering an appearance or visibility of the watermark according to a behavior of a user of the client device, or a content or characteristic of the information being displayed or acquired. (Ford, paragraph [0161])

Other Arts of Record
Kim et al. (US Pre-Grant Publication No: 2014/0247961 A1) (Art furnished in IDS dated 12/17/2020) hereinafter referred to as Kim teaches “There is provided a method and apparatus for displaying a watermark on a screen. According to the present invention, when an application is executed or a document is opened by a user's manipulation, it is determined whether a watermark is displayed based on a message generated from an operating system and screen watermark display policies, and when it is determined that the watermark is displayed, the watermark is displayed on a screen. According to the present invention, when the watermark is displayed on a screen, it is possible to provide a user with notification that corresponding content is important content or confidential content. Even when the screen is captured or is imaged using a camera, the watermark is displayed in the captured image or the imaged video. Therefore, it is possible to identify that the corresponding content is important content or confidential content. As a result, it is possible to increase user awareness of security.”
Okayasu et al. (US Pre-Grant Publication No: 2001/0021978 A1) teaches “The present invention relates to a browser page transmitted to a user client via a network such as Internet, and more specifically to a mark image attached to the browser page, digital watermark information embedded in the mark image, and a program that performs processing with reference to the digital watermark information.”
Miura et al. (US Patent No: 6,954,854) teaches “According to the invention, techniques for verifying that data input as a response to presented contents is true input data for a content access. In a representative embodiment according to the present invention, there is provided an electronic authentication method that comprises a variety of steps, such as a step of generating an identifier for contents in a first information processing apparatus and storing the identifier in a storage unit. Transmitting the contents and the identifier to a second information processing apparatus can also be part of the method. Steps of inputting data for the contents in the second information processing apparatus and transmitting the input data and the identifier from the second information apparatus to the first information apparatus can also be included in the method. Further, the method can also include authenticating legitimacy of the input data and invalidating the stored identifier if the received identifier matches the identifier in the storage unit in the first information processing apparatus.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SIMON P KANAAN/Primary Examiner, Art Unit 2492